UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4132


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES WILLIAM MARTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00191-WO-2)


Submitted:   August 7, 2014                 Decided:   August 22, 2014


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James      William    Martin         pled     guilty     to    conspiracy      to

distribute fifty grams or more of methamphetamine and 500 grams

or    more   of   cocaine       hydrochloride,         in    violation       of     21   U.S.C.

§§ 846, 841(b)(1)(B) (2012).                  Martin asked the district court to

vary downward from his sentencing range of 168-210 months.                                  The

district court agreed that a variant sentence was appropriate

and    sentenced         Martin    to   a     150-month        term    of     imprisonment.

Martin challenges the reasonableness of this sentence on appeal.

We affirm.

              We review a sentence for reasonableness under an abuse

of discretion standard.             Gall v. United States, 552 U.S. 38, 46,

51 (2007).          Martin contends that the sentence imposed by the

district      court      was    unreasonable         because      it   was    greater      than

necessary      to     accomplish        the    sentencing         goals      of    18    U.S.C.

§ 3553(a) (2012).              Martin’s substantive unreasonableness claim,

in    essence,      is    that    the    district         court    should         have   varied

further downward.              A sentence within or below the applicable

Sentencing Guidelines range is presumptively reasonable.                                 United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).

              “[D]istrict         courts      have    extremely        broad       discretion

when determining the weight to be given each of the § 3553(a)

factors.”      United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).       Moreover, Gall mandates that we “give due deference to

                                               2
the district court’s decision that the § 3553(a) factors, on a

whole, justify the extent of the variance.                         The fact that the

appellate court might reasonably have concluded that a different

sentence was appropriate is insufficient to justify reversal of

the district court.”          Gall, 552 U.S. at 51.

            Martin      argues       that      his    sentence       is     higher       than

necessary in consideration of two factors: one, that the drug

quantity    attributed        by   the    court      was    increased      based    on    his

confession to law enforcement at the time of his arrest; and

two,     that    the   court       did   not       adequately      consider        avoiding

unwarranted       sentencing        disparities        amongst        defendants         with

similar criminal records and found guilty of similar conduct.

Martin     points      to    his    co-defendant,           Rafael     Garcia      Olvera,

receiving a lesser sentence on the drug charge.                            The district

court carefully considered each of these arguments and imposed a

below-Guidelines sentence that accounted for these, and other

concerns.

            At    bottom,      Martin       asks     this    court    to    reweigh       the

sentencing factors to reach a result different than that of the

district    court.          This   we    cannot      do.     See     United   States       v.

Washington, 743 F.3d 938, 943-44 (4th Cir. 2014) (“We must defer

to the district court and affirm a reasonable sentence, even if

we would have imposed something different.”).                        The extent of the

variance reflects the court’s concerted effort to balance the

                                             3
seriousness     of    the     offense          with    the    need    to      treat       similarly

situated    defendants         similarly.               The     district        court        varied

downward from the bottom of the Guidelines range, 168 months, to

150 months’ imprisonment.

            The district court considered the § 3553(a) factors in

light of Martin’s personal circumstances and the offense.                                         The

record     reflects         that         the     district          court        performed         an

individualized        assessment          of    the     §     3553(a)      factors         as    they

applied to the case.                The district court amply justified its

decision to vary downward from the Guidelines range by eighteen

months, rendering the variance reasonable.                           See United States v.

Hernandez-Villanueva,              473     F.3d       118,      123      (4th        Cir.       2007)

(reviewing a non-Guidelines sentence requires that this court

evaluate    both     the     reasonableness            of    the   decision          to    vary   or

depart and “the extent of the divergence from the sentencing

range”).

            For      these    reasons,          we     affirm      the     district         court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions        are     adequately          presented        in     the       materials

before   this     court      and    argument          would    not    aid      the    decisional

process.

                                                                                           AFFIRMED




                                                 4